Citation Nr: 1711377	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left foot scar.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression with psychotic features, to include as secondary to service-connected left foot scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In connection with this appeal, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2012; a transcript of the hearing is associated with the claims file.  

The Veteran expressly filed a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as noted on the title page, as the evidence of record contains additional psychiatric diagnoses, to include major depressive disorder, and the RO considered service connection for an acquired psychiatric disorder, to include PTSD in its July 2011 Statement of the Case (SOC). 

In May 2014, the Board remanded the claims for further development.  The RO afforded the Veteran VA examinations for his acquired psychiatric disorder, sleep apnea, and lumbar spine disability in June 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression with psychotic features, and as secondary to service-connected left foot scar, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sleep apnea is not shown to be causally related to any symptom, disease, injury or incident in service.

2. The Veteran's lumbar spine disability, best diagnosed as spinal stenosis, invertebral disc disease, degenerative disc disease, and failed back syndrome, first manifested greater than one year after active service and was not caused or aggravated by any aspect of service or the service-connected left foot scar.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected left foot scar, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA have met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by letters mailed in September 2009 and August 2011.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and private treatment records have been obtained and considered. He has not identified or provided authorization to obtain any additional, outstanding records.

In addition, VA afforded the Veteran VA examinations addressing the nature of his sleep apnea and lumbar spine disability in June 2014.  The Board finds that the opinions provide a clear conclusion as to the relationship between the Veteran's disabilities and active duty with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the examination reports are adequate to adjudicate the service connection claims, and no further examination is necessary.  Thus, with regard to the Veteran's claims for service connection for sleep apnea and a lumbar spine disability, the Board finds that VA has fully satisfied its duty to assist.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sleep apnea does not fall within the realm of chronic diseases identified in § 3.309(a).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the United States Court of Appeals for Veterans Claims (Court) held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to Service Connection for Sleep Apnea

In this case, the Veteran claims entitlement to service connection for sleep apnea that he believes is related to service. 

With respect to the requirement for a current diagnosis, post-service VA treatment records indicate that treatment providers diagnosed the Veteran with moderate obstructive sleep apnea in February 2009 and again in May 2009, based upon findings produced by a sleep study.  The June 2014 VA examination report also notes a diagnosis of obstructive sleep apnea in February 2009.  Thus, the Board finds the requirement for a current disability is met.

Service treatment records do not reflect any complaints or treatment relating to sleep apnea.  Nevertheless, the Veteran reported that he fell asleep while on guard duty on several occasions during service, including one occasion on which a supervisor observed him sleeping on duty.  The Veteran is competent to provide lay evidence regarding the onset of a disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of direct service connection is satisfied.  

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.

Service treatment records do not contain any reports of sleep apnea or complaints regarding symptoms or a diagnosis of sleep apnea.   Furthermore, the Veteran's entrance and separation examinations do not note any abnormalities related to sleep apnea.

VA treatment records between September 2008 and November 2008 documented the Veteran's reports of daily sleep impairment due to his chronic pain.

In January 2009, a VA mental health treatment record noted that he experienced difficulty sleeping at night and, as a result, would fall asleep during the daytime.   

A February 2009 VA treatment record noted a sleep study clinic consultation, during which the Veteran complained of insomnia, snoring, fatigue, reflux, daytime exhaustion, and difficulty maintaining sleep due to chronic pain.  The treatment provider diagnosed  obstructive sleep apnea and prescribed the usage of a CPAP machine.  In March 2009, a VA treatment record again contained a notation of an obstructive sleep apnea diagnosis.

In May 2009, the Veteran underwent a sleep study at a VA treatment center.  He reported symptoms including daytime exhaustion, loud snoring, waking up with headaches and feeling fatigued, fatigue while driving, and frequently waking up during the night.  The treatment provider diagnosed moderate obstructive sleep apnea.

In June 2009, a VA treatment record documented reports of nighttime pain that resulted in sleep impairment, as it required him to get out of bed almost every night.  A February 2010 VA treatment record again noted complaints of worsening pain that interfered with the Veteran's sleep.

A December 2011 VA treatment record noted that the Veteran used a BIPAP machine at night and presented with stable obstructive sleep apnea at that time.  He denied wheezing, coughing, chest pain, fever, chills, headaches, and orthopnea.  He complained of lower back pain and reported that he experienced shortness of breath after exertion.  

In December 2012, the Veteran testified before the undersigned at a videoconference hearing.  He stated that he experienced fatigue, shortness of breath, difficulty breathing, and a low energy level during service.  He described falling asleep while on guard duty on multiple occasions, including one instance in which his supervisor observed him sleeping on duty and he lost a stripe as a result.  He said he experienced difficulty maintaining the same pace as his fellow soldiers and would fall asleep under many different circumstances, including one occasion at a pizzeria.  He testified that his symptoms continued after service, including shortness of breath, sleep impairment, and feeling fatigued after any activity.  He did not seek private treatment for this condition after service. 

Between June 2013 and May 2014, VA treatment records documented reports of disrupted sleep due to chronic pain.

In June 2014, VA afforded the Veteran an examination to evaluate his obstructive sleep apnea.  The examiner confirmed the existence of sleep apnea, noting its diagnosis in February 2009, which was consistent with the clinical records.  The Veteran reported that he did not experience issues with breathing or sleep apnea prior to service.  He stated that he had difficulty breathing during service due to carrying equipment uphill, as he became tired while limping with an injured foot.  He further explained that he would fall asleep during nighttime guard duty and experienced difficulty staying awake, especially when sitting in one position for a prolonged period of time.  His supervisors removed a stripe from him as a disciplinary action for falling asleep on duty.  After service, the Veteran reported that he often fell asleep while employed as a welder.  He stated that he did not believe that he snored and that he used the CPAP machine every night.  The examiner noted persistent daytime hypersomnolence and that the sleep apnea impacted his ability to work, as he would occasionally fall asleep while working.  It was also noted that the Veteran began to smoke cigarettes when he was seven years old.  

The examiner opined that the sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the in-service symptoms described by the Veteran (i.e. shortness of breath, huffing, puffing, and daytime sleeping) were not consistent with a diagnosis of obstructive sleep apnea, as they were more likely the result of a longtime smoking habit and performing physically demanding military duties.  Although the Veteran reported that he fell asleep due to his foot pain, the examiner reasoned that obstructive sleep apnea is the result of airway obstruction, as opposed to pain.  The examiner further explained that the reports of sleeping on duty were not adequate to diagnosis sleep apnea while in service, as the duty took place during typical sleeping hours.  While noting the Veteran's reports of falling asleep under various circumstances, including at a pizzeria, the examiner believed that these instances were not indicative of typical sleep apnea symptoms and were attributable to other causes, including pain.  Thus, the examiner determined there to be a lack of evidence demonstrating obstructive sleep apnea during service based upon consideration of the Veteran's lay statements and the lack of documentation related to sleep apnea in his service treatment records.

The Veteran has provided no other evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that his sleep apnea initially manifested during active service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning the matter of causation in a complex matter such as this, including whether falling asleep during service was the initial manifestation of the later diagnosed sleep apnea.  The first indication of sleep apnea in the medical evidence is 45 years after discharge.  Based upon these facts, the VA examiner found this disability to be less likely than not related to the Veteran's active service.  

In sum, the evidence of record does not establish service connection on a direct basis.  The first post-service indication of sleep apnea was 45 years following the Veteran's separation from active service and a competent medical examiner found no causal connection between the Veteran's report of in-service sleeping and snoring, and his current sleep apnea.  The examiner recognized the Veteran's reports of falling asleep and shortness of breath during active service, but explained that the presence of such symptoms is non-specific and likely related to other causes.  He pointed out that such statements about falling asleep on guard duty were not adequate to diagnosis sleep apnea, and found that the disorder is due to airway obstruction and not pain.  This report clearly considered the Veteran's lay reports of his symptoms in service and provided a medical rationale for the rejection of the theory that these symptoms were indicative of sleep apnea in service.  Accordingly, this claim must be denied, because there is no basis upon which to grant the claim.  

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

Entitlement to Service Connection for a Lumbar Spine Disability 

The Veteran also claims service connection for a lumbar spine disability that he believes is related to service. 

With respect to the requirement of a current diagnosis, the June 2014 VA examination report shows diagnoses of spinal stenosis, invertebral disc syndrome, degenerative disc disease, and failed back syndrome in 2010.  Thus, the Board finds the requirement for a current disability is met.

Service treatment records do not reflect any complaints or treatment relating to a back disorder.  Nevertheless, he reported that he developed back pain during active service after undergoing surgery for his left foot.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of direct service connection is satisfied.  

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.

First, the Board finds that there is no evidence that the Veteran's lumbar spine disability began within one year of service separation.  In this regard, the March 1985 VA examination report is the first indication of any complaints related to back pain, when the Veteran reported that his back "hurts all the time."  Furthermore, a diagnosis of failed back syndrome was not provided until March 2010.  Thus, service connection is not warranted on a presumptive basis. 

A statement from a private physician, dated February 1987, indicated that the Veteran was unable to perform heavy manual labor due to an anterior interbody fusion at L3-L4.  He was at risk for pain at the level surrounding the fusion and the physician stated that he should avoid employment that required heavy lifting, prolonged sitting, standing, or stooping.

The Veteran underwent a VA examination for his back in August 1987.  He reported that he experienced constant back pain and had undergone surgery in April 1986.

A February 1997 private treatment record noted that a television had fallen on the Veteran's head and back while he was at work, which had resulted in low back pain over the lumbosacral region since that incident.

VA treatment records documented reports of severe chronic back pain in August 2008, September 2008, October 2008, February 2009, May 2009, June 2009, and October 2009.  Specifically, in November 2008, the diagnoses of spinal stenosis and degenerative disc disease were noted.

In February 2010 and March 2010, VA treatment records noted reports of significantly increasing back pain.  The Veteran described it as a continuous ache that became worse at the end of the day.  He also experienced daily muscle spasms.  In April 2010, he reported "medium" relief of his back pain, which continued in the lower back region and hips.

VA treatment records continued to document reports of severe chronic back pain in July 2010, August 2010, February 2011, June 2011, July 2011, and September 2011.  The pain was sharp and throbbing in nature, and treatment providers noted that it was not well-controlled.  The Veteran reported that it began in 1996.

In November 2011 and December 2011, the Veteran reported to VA treatment providers that his chronic back pain had been constantly present for over one year.

VA treatment records documented reports of lower back pain upon walking, with occasional spasms, in April 2012 and August 2012.

In December 2012, the Veteran testified before the undersigned at a videoconference hearing.  He stated that he developed a severe limp after his in-service left foot surgery, which he believed caused his back pain.  He explained that, during service, he was unable to squat to pick up objects and had to resort to bending over, due to his left foot condition.  The Veteran further reported that his first back surgery took place around 1985, but that he had experienced pain about four to five years prior to that time.  

A January 2013 VA treatment record noted increased lower back pain after a fall four days earlier.  The back pain continued in March 2013 and June 2013, at which time it radiated into his left lateral distal thigh.

A December 2013 VA treatment record noted that the Veteran was unable to walk for six minutes due to his chronic back pain.  

VA treatment records from May 2014 and June 2014 noted minimal improvement in his lower back pain.

In June 2014, the RO afforded the Veteran a VA examination for his back.  The report noted diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, and failed back syndrome in 2010.  The Veteran stated that he did not experience back problems prior to service.  In service, he underwent surgery for knots in his left foot, after which he began to experience back pain.  On one occasion, in late 1960, he felt severe back pain while completing uphill training.  He did not seek treatment in order to avoid criticism from fellow soldiers.  After service, he stated that he injured a disc while working as a welder in 1985, after which he underwent surgery for his back.  Around 2001, a television fell on him, further injuring three more discs.  He could no longer stand on concrete.  In total, the Veteran had undergone four back surgeries.  He stated that he believed his service-connected foot condition and the way he limped had caused his back problems.  He reported ongoing pain, loose hardware in his back, and being unable to lie down for long periods of time.  He denied experiencing radicular lower extremity symptoms.  He would no longer attempt to walk, as the pressure on his back was too painful.  He reported being able to sit for longer periods of time in comparison to lying down.

The examiner noted the Veteran's current symptoms and found that muscle spasms of the thoracolumbar spine resulted in abnormal gait. The examiner opined that the lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He stated that there was no evidence of back symptoms in the service treatment records and that the spine was noted as normal in the separation examination report.  Furthermore, the onset of back problems was not documented until more than 20 years after the Veteran left service.  The examiner noted that VA treatment records indicated that this occurred after heavy lifting, or getting up from a seated position per the lay evidence, in the mid-1980's.  The examiner acknowledged and thoroughly documented the Veteran's lay statements regarding his belief that his foot condition caused his back pain during service, as well as his hearing testimony regarding the onset of his back pain around 1980.  It was further noted that, during service, the Veteran regularly sought medical treatment for various illnesses, but never for back pain.  The examiner opined that the current back condition likely began many years after service, based upon the frequency of medical visits for other maladies and the onset of the back pain more than 20 years after service, as the clinical documentary evidence of a normal spine exam upon exit from service was more persuasive than the lay evidence.

Furthermore, the examiner opined that it was less likely than not that the lumbar spine disability was caused or aggravated by the Veteran's service-connected left foot scar.  The examiner cited medical literature regarding evidence that spinal stenosis generally begins around the age of 50.  However, symptoms of congenital spinal stenosis present as early as 30 years old.  As the Veteran was 38 years old when he was first diagnosed, the examiner opined that his spinal stenosis is more likely than not due to genetic or congenital issues, as opposed to his gait.  Furthermore, the examiner reasoned that the failed back syndrome was due to multiple back surgeries, also referred to as post-laminectomy syndrome.  As the conditions for which the Veteran underwent surgery were not service-connected, the failed back syndrome is not considered service-connected.  Similarly, as the invertebral disc syndrome and degenerative disc disease are related to the spinal stenosis, which is not service-connected, they would not be considered service-connected.  

Based on the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability. While the evidence of record shows that he has a current diagnosis of a lumbar spine disability, the probative evidence of record demonstrates that the injury is unrelated to his service.  The examiner based the negative nexus opinion on the evidence of record as well as his assessment of the Veteran's lay statements.  He found it incredible that the Veteran did not report symptoms associated with his back for reasons detailed above.  He considered the course of the Veteran' back disability, and provided an alternate theory of onset that was more likely the cause.  

The Veteran has provided no other evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that his lumbar spine disability initially manifested during active service as a result of his service-connected left foot scar.  To the extent that the Veteran has offered his own opinion that his lumbar spine disability is due to his left foot condition, the Board notes that although he is competent to report his observations of pain, his opinion as to the etiology of his spinal stenosis, degenerative disc disease, and invertebral disc syndrome has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as a lumbar spine disability.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The first indication of back pain in the medical evidence is more than 20 years after discharge.  Based upon these facts, the VA examiner found this disability to be less likely than not related to the Veteran's active service or left foot condition.  

The Board places great probative weight on the June 2014 VA examination report.  This examination was adequate because the examiner reviewed the entire medical history file, considered the Veteran's report of events in service, performed a comprehensive examination and provided an opinion based on an accurate factual basis with supporting rationale.  The examiner clearly noted the Veteran's reports of left-foot surgery and pain, which he contended led to his disability and resulted in back pain while completing uphill training.  The examiner did not reject the occurrence of the events, but rather did not recognize them as evidence of a back injury based on his review of the treatment records which fully support his conclusions.  Additionally, he provided a supporting rationale that indicated that the Veteran's initial reports of low back pain after service were likely due to post-service injuries, multiple back surgeries, and congenital spinal stenosis.  Although an adjudicator may not challenge a claimant's credibility solely on the absence of contemporaneous medical treatment records, a competent physician may formulate his or her medical opinion on the presence or absence of records of symptoms and diagnoses.  Here, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.   See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  The Board finds the VA examiner's opinion is the only competent and probative evidence of record as to the question of whether his lumbar spine disability is related to service or the service-connected left foot condition.

For the foregoing reasons, the Board must deny the claim for service connection for a lumbar spine disability, including as secondary to the service-connected left foot scar. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

1. Entitlement to service connection for sleep apnea is denied.

2. Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected left foot scar, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The law mandates that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

As to the Veteran's psychiatric claim, the Veteran testified that he felt depressed in service due to constant harassment by his superiors.  He reported drinking a lot while in service in order to cope with his depression.  Additionally, he contends that he experiences depression secondary to his service-connected left foot disability.  The Veteran had surgery on his left foot while in service and had difficulty walking.  He contends he experienced depression due to his inability to perform the duties required of him.  The Veteran reported hearing a German woman's voice telling him to hurt other people and that others were out to hurt him since 2007 or 2008.  VA treatment records dated September 2008 showed a diagnosis of depressive disorder with generalized anxiety disorder.  In March 2009, the Veteran's auditory hallucinations were noted, and the diagnosis was major depression with psychotic features.  

The Veteran attended a June 2014 VA examination and the examiner determined that the Veteran did not have a diagnosis of PTSD; however, this diagnosis was made according to DSM-V criteria. Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board on May 27, 2014 (i.e., before August 4, 2014), the DSM-IV remains applicable to this case.

Furthermore, the Board instructed the examiner to provide a complete rationale for any opinions reached.  In the June 2014 examination report, the examiner diagnosed the Veteran with major depressive disorder and opined that it was less likely than not related to service.  The rationale was a general and conclusory statement based solely upon earlier treatment notes linking the depression to chronic back pain and on the lack of documentation of depression until 2005.  The examiner then quoted a history of the Veteran's back pain provided in the June 2014 VA examination report, which contained no discussion of the psychiatric disorder.  Although the examiner noted the history of the Veteran's psychiatric treatment and symptoms earlier in the report, the rationale failed to address the relevance or impact of that history in relation to the current diagnosis or the relationship of his major depressive disorder with his active duty service.  Thus, the Board finds that the statements provided fail to sufficiently support the examiner's opinion, resulting in an inadequate rationale. See Nieves-Rodriguez v. Peake, supra.

For the above reasons, the opinion provided by the June 2014 VA examiner regarding an acquired psychiatric disorder is inadequate and remand is necessary to obtain an addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that treatment records dated through July 10, 2014 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to July 10, 2014, are currently associated with the claims file.  
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner. The examiner must review the Veteran's complete claims file and a copy of this remand.

a) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014, (such as the Veteran's), the diagnosis must be in accordance with the DSM-IV. See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V)).

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and explain why prior diagnoses are inappropriate.  If the examiner diagnoses the Veteran with PTSD under DSM-IV, he or she should identify the elements supporting the diagnosis and should provide an opinion as to whether the Veteran's PTSD is due to in-service stressors related to a fear of hostile military or terrorist activity.

c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. The examiner may review and comment on the opinion given regarding depression in the June 2014 VA examination report. The examiner must provide the rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

d) The examiner should further opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder was caused by the Veteran's service-connected left foot scar.  In discussing this, the examiner should discuss whether it is at least as likely as not that the Veteran's service-connected left foot disability contributed to any diagnosed psychiatric disorder.  In doing so, the examiner should consider the Veteran's statements in this regard.  

e) Finally, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder was made permanently worse beyond normal progression (aggravated) by his service connected left foot scar.  

In answering these questions, the examiner must provide a thorough and complete rationale for any conclusions reached, to include addressing the Veteran's full psychological history and lay statements.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


